


110 HR 3023 IH: To require the manufacturers, packers, and distributors

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3023
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. DeFazio (for
			 himself, Mr. Stark,
			 Mr. Waxman,
			 Mr. Chandler, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the manufacturers, packers, and distributors
		  of prescription drugs and medical devices to disclose certain gifts provided in
		  connection with detailing, promotional, or other marketing activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Drug and
			 Medical Device Company Gift Disclosure Act.
		2.Disclosure of
			 certain gifts by manufacturers, packers, and distributors of prescription drugs
			 and medical devicesSection
			 503 of the Federal Food, Drug, and Cosmetics Act (21 U.S.C. 353) is amended by
			 adding at the end the following:
			
				(h)(1)Each manufacturer, packer, or distributor
				of a drug subject to subsection (b)(1) or of a device shall disclose to the
				Commissioner—
						(A)not later than June 30, 2007, and each
				June 30 thereafter, the value, nature, and purpose of any—
							(i)gift provided, directly or
				indirectly, during the preceding calendar year to any covered health entity by
				the manufacturer, packer, or distributor, or a representative or agent thereof,
				in connection with detailing, promotional, or other marketing activities;
				and
							(ii)cash rebate, discount, or any
				other financial consideration provided during the preceding calendar year to
				any pharmaceutical benefit manager by the manufacturer, packer, or distributor,
				or a representative or agent thereof, in connection with detailing,
				promotional, or other marketing activities; and
							(B)not later than the date that is 6
				months after the date of enactment of this subsection and each June 30
				thereafter, the name and address of the individual responsible for the
				compliance of the manufacturer, packer, or distributor with the provisions of
				this subsection.
						(2)Each disclosure under this subsection
				shall be made in such form and manner as the Commissioner may require.
					(3)For purposes of this
				subsection:
						(A)The term covered health
				entity includes, but is not limited to, any physician, nurse, therapist,
				hospital, nursing home, pharmacist, health benefit plan administrator, or any
				other person authorized to prescribe or dispense drugs that are subject to
				subsection (b)(1), in the District of Columbia or any State, commonwealth,
				possession, or territory of the United States. Such term includes an individual
				who is not directly employed by the drug or device manufacturer, packer,
				distributor, representative, or agent.
						(B)The term gift includes
				any gift, fee, payment, subsidy, amenity, object, service or other economic
				benefit, except that such term excludes the following:
							(i)Free samples of drugs subject to
				subsection (b)(1) intended to be distributed to patients free of charge.
							(ii)The payment of reasonable
				compensation and reimbursement of expenses in connection with any bona fide
				clinical trial conducted in connection with a research study designed to answer
				specific questions about drugs, devices, new therapies, or new ways of using
				known treatments.
							(iii)Any scholarship or other support
				for medical students, residents, or fellows selected by a national, regional,
				or specialty medical or other professional association to attend a significant
				educational, scientific, or policy-making conference of the association.
							(4)With respect to gifts, paragraph (1)
				shall only apply if the total value of any gift or gifts provided during the
				applicable calendar year is fifty dollars or more.
					(5)Subject to paragraph (6), the
				Commissioner shall make all information disclosed to the Commissioner under
				paragraph (1) publicly available, including by posting such information on the
				Internet.
					(6)The Commissioner shall keep
				confidential any information disclosed to or otherwise obtained by the
				Commissioner under this subsection that relates to a trade secret referred to
				in section 1905 of title 18, United States Code. The Commissioner shall provide
				an opportunity in the disclosure form required under paragraph (2) for a
				manufacturer, packer, or distributor to identify any such information.
					(7)Each manufacturer, packer, or
				distributor described in paragraph (1) shall be subject to a civil monetary
				penalty of not more than $10,000 for each violation of this subsection. Each
				unlawful failure to disclose shall constitute a separate violation. The
				provisions of paragraphs (3), (4), and (5) of section 303(f) shall apply to
				such a violation in the same manner as such provisions apply to a violation of
				a requirement of this Act that relates to devices.
					(8)(A)The Commissioner shall have authority to
				investigate compliance with this subsection.
						(B)If, after carrying out an investigation
				under this paragraph, the Commissioner has reasonable cause to believe that a
				report required under this subsection has not been filed in accordance with the
				provisions of this section, the Commissioner may petition the United States
				District Court in which the responsible party resides or transacts business,
				for an order requiring submission of a report and such other relief as the
				Court considers appropriate.
						.
		
